—Appeal from a judgment of the County Court of Tompkins County (Sherman, J.), rendered August 15, 1997, convicting defendant upon his plea of guilty of the crime of criminal sale of a controlled substance in the third degree.
Defendant pleaded guilty to the crime of criminal sale of a controlled substance in the third degree in satisfaction of a nine-count indictment and was sentenced in accordance with the plea agreement to a prison term of 4 to 12 years. On appeal, defense counsel asserts that no nonfrivolous issues can be raised on appeal and seeks to be relieved of his assignment as counsel for defendant. Upon our review of the record and defense counsel’s brief, we agree. The judgment of conviction is, accordingly, affirmed and defense counsel’s application for leave to withdraw is granted (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mercure, Peters, Spain and Graffeo, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.